In a separation action by -the plaintiff wife, in which a judgment of separation in plaintiff’s favor was entered October 17, 1960, defendant appeals from an order of the -Supreme Court, Kings County, entered September 14, 1962, which: (1) -denied his motion to vacate and set aside the judgment, and (2) granted plaintiff’s cross motion for the entry of a money judgment against defendant in the sum of $115 for counsel fees awarded by prior orders of the court, and which also directed defendant to pay to plaintiff the sum of $350 for current counsel fees incurred in resisting his motion to vacate the judgment and for the making of the cross motion. Order affirmed, with $10 costs and disbursements. No opinion. Beldoek, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.